Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 13, 2016.  The sequence requirements have been met.  In claim 48 the last word "individual" may be intended to be "subject" to be consistent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,279,010. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '010 are broadly directed to treating an inflammatory disease or disorder in mammalian tissues with beta defensins and the present claims are more narrowly directed to treating pulmonary inflammatory conditions with a number of specific known beta defensins.  The dependent claims of '010 further specify asthma, COPD, and pulmonary conditions are treated, as presently claimed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-35, 40, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hava.




All of the claimed features are taught by Hava for the same function as claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claim 29-48 are rejected under 35 U.S.C. 103 as being unpatentable over Hava.
See the teachings of Hava above.
The claims differ from Hava in that they specify some additional beta defensins, specific effects of the treatment, and dosing.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ additional known defensins because Hava teaches administering four different beta defensins and claim 36 includes a fifth which is not distinguished from the other four claimed.  The effects of treating as claimed in claims 37, 38, 46-48 are the same desired effects of treating pulmonary inflammation and would be expected to occur with any such effective treatment.  Regarding dosing, one of ordinary skill in this art would know appropriate dose ranges of these known substances being employed for their known function with the expected results without undue experimentation.  No criticality is seen in the claimed dosing.


Liao (Peptides) teaches beta defensins in pulmonary diseases.
Proud (Current Allergy and Asthma Reports) teaches the role of defensins in asthma.
Pace (PLoS One) teaches beta defensing-2 in COPD.
Buechler (2004/0121343) teachesHBD-2 is a diagnostic marker for pulmonary diseases.
Moss (2012/0107336) teaches modified defensins for treating pulmonary diseases.
Moss (2014/0341876) teaches treating pulmonary diseases with defensins.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655